DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Objections
Claim 14 recites the limitation "the additional dummy metal pad" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahira (U.S. 2006/0180928) in view of Su et al. (U.S. 2006/0292711; hereinafter Su).
Regarding claim 14, Takahira discloses an integrated circuit structure comprising: 
a first package component (fig. 2) comprising:
a dummy metal pad 14 (e.g. the metal pad 14 under the dummy ball 10b in fig. 2, ¶0022 and ¶0049) extending from a bottom surface to a top surface of a first layer 17 (fig. 2), wherein the dummy metal pad 14 is electrically floating; 
a first electrical connector 13 over and electrically coupling to the dummy metal pad 14 (fig. 2); and
a metal via (see labeled fig. 2) in the first layer 17 (e.g. a part of metal via in the first layer 17 see labeled fig. 2), a bottom surface of the metal via being level with a bottom surface of the dummy metal pad (see labeled fig. 2) and a bottom surface of the additional dummy metal pad (e.g. the plurality of dummy metal pads 14 under the plurality of bumps 10b, 10c in fig. 1); and 
a second package component 20 (fig. 3A) comprising a second electrical connector 21 (fig. 3A), wherein the second package component is bonded to the first package component, and the dummy metal pad is electrically coupled to the second electrical connector through the first electrical connector 13, and wherein the dummy metal pad, the first electrical connector, and the second electrical connector are electrically floating (figs. 2-3A).

    PNG
    media_image1.png
    350
    975
    media_image1.png
    Greyscale
	
	Takahira does not disclose the dummy metal pad extending from a top surface to a bottom surface of the first polymer layer.
	However, Su discloses a device comprising: a top surface and a bottom surface of the dummy metal pads 1, 2 or 3 (e.g. each interconnect layer 18, 22, 26 includes dielectric layers 45, 46, 62 that electrically isolate and separate the metal pads 1, 2, 3, thus, the metal pads 1, 2 or 3 function as the dummy metal pads, fig. 1) extending from a top surface to a bottom surface of the insulating layer 45, 46 or 62 (fig. 1).
	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Takahira by having a top surface and a bottom surface of the dummy metal pad extending from a top surface to a bottom surface of the insulating layers, in order to the increase the metal line density of the pattern of metal layers in the interconnect layers.
Regarding claim 15, Takahira discloses that wherein the integrated circuit structure is configured not to have any current flowing between the first electrical connector 13 and the dummy metal pad 14 (fig. 2).

Regarding claim 18, Takahira discloses a second polymer layer (see labeled fig. 2 above) over the first polymer layer, wherein the first electrical connector comprises an Under-Bump Metallurgy (UBM) 13 (fig. 2) extending into the second polymer layer (see labeled fig. 2).
Regarding claim 20, Takahira discloses that wherein the first package component comprises a device die 1 (figs. 1-3B), and the second package component 20 is selected from the group consisting of a package substrate (figs. 3A-3B, ¶0022).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahira (U.S. 2006/0180928) in view of Su et al. (U.S. 2006/0292711; hereinafter Su) as applied to claims 14-16, 18, 20 above, and further in view of 
As discussed in details above, Takahira as modified by Su substantially discloses all the limitation as claimed above except for a third polymer layer and a conductive trace extending into the third polymer layer, wherein the conductive trace electrically couples the dummy metal pad to the first electrical connector.
However, Liang discloses a device comprising: a third polymer layer (see labeled fig. 13) (¶0020) and a conductive trace (see labeled fig. 13) extending into the third polymer layer, wherein the conductive trace electrically couples the dummy metal pad 28D (figs. 12-13, ¶0034) to the first electrical connector (see labeled fig. 13).

    PNG
    media_image2.png
    401
    975
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Takahira and Su by having the third polymer layer and a conductive trace extending into the third polymer layer, wherein the conductive trace electrically couples the dummy metal pad to the first electrical connector, as taught by Liang, in order to increase the device functionality and enhance the structural strength of the structure.

	Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-6, 8-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1 and 8 of an integrated circuit .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 12/9/2020, with respect to the rejection(s) of claim(s) 14-16 and 20 under Takahira have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Su et al. (U.S. 2006/0292711).  Please see the new grounds of rejection above for currently amended claims 14-16 and 18-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CALEB E HENRY/Primary Examiner, Art Unit 2894